ORDER
PER CURIAM.
Movant entered guilty pleas in St. Louis County Circuit Court to a charge of second degree murder in cause no. 453471 and a charge of first degree assault in cause no. 453472. He was sentenced to fifteen years on each charge, both to be served concurrently with another fifteen year sentence previously imposed for a robbery conviction. One 27.26 motion was made on both the murder and assault charges, and the trial court denied the motion without an evidentiary hearing. Movant appeals. The judgment is affirmed in accordance with Rule 84.16(b).